Citation Nr: 0609681	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for ulcerative colitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that denied an increased rating for ulcerative 
colitis.  In May 2005, the veteran withdrew his September 
2003 request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In a September 2003 statement, the veteran alleged that his 
service-connected ulcerative colitis disability is more 
severe than the current 10 percent disability rating 
reflects.  Specifically, the veteran stated that his 
condition is now marked by frequent exacerbations, such that 
he is now required to wear diapers at all times.  Since 
filing his claim for an increased rating, the veteran stated 
that he had lost control of his bowels.

It does not appear that the veteran was afforded a VA 
examination in connection with his claim for an increased 
rating.  Rather, it appears that a decision as to his current 
level of disability was made based upon various private 
medical records that the veteran submitted in support of his 
April 2001 claim.  These records, dated from April 1999 to 
June 2003, demonstrate various symptoms associated with 
ulcerative colitis, varying from constipation and occasional 
rectal bleeding in the earlier dated records, to incontinence 
and hospitalization associated with rectal bleeding in June 
2003. 

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Although 
the veteran's private medical records are not unduly remote, 
the veteran has indicated that his condition has worsened 
since the date of the latest treatment of record.  Because 
there may have been a significant change in the condition of 
the veteran's ulcerative colitis disability, the Board finds 
that a new examination is in order.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran and ask that he 
identify all sources of treatment for 
the disability at issue, since June 
2003, and to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of all the medical records from 
all sources, including VA records (not 
already in the claims file), should 
then be requested.  

2.  Schedule the veteran for a 
gastroenterological examination, to 
determine the current severity of his 
service-connected ulcerative colitis 
disability.  The claims folder, along 
with any additional evidence obtained, 
should be made available to the 
examiner for review.  The examiner's 
report should set forth all current 
complaints, findings and diagnoses.  
The examiner should address 
exacerbations of the veteran's 
disability and the state of his health 
during remissions.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for his ulcerative 
colitis disability.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


